UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1105


DERRITT SWEARINGTON,

                Plaintiff - Appellant,

          v.

G 6 HOSPITALITY, LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:14-cv-00387-RJC)


Submitted:   May 21, 2015                   Decided:   May 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derritt Swearington, Appellant Pro Se.    Karen H. Chapman, Thomas
Lynn Ogburn, III, POYNER SPRUILL,         LLP, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Derritt Swearington seeks to appeal the district court’s

order dismissing for lack of subject matter jurisdiction his

civil    claims   against   G    6    Hospitality,    LLC.     We   dismiss   the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

        The district court’s dismissal order was entered on the

docket on October 27, 2014.             The notice of appeal was filed on

January 28, 2015.      Because Swearington failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis, deny

Swearington’s     motion    to       strike    Appellee’s    informal   response

brief, and dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented




                                          2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3